Capozzoli, J.
This is an appeal, in a juvenile delinquency proceeding, from an order of disposition which placed the juvenile involved on probation for a period of six months, which order followed a determination, after a fact-finding hearing, that said juvenile had committed acts which, if done by an adult, would have constituted the crime of criminal possession of a dangerous drug, in violation of section 220.15 of the Penal Law.
At the fact-finding hearing the arresting officer, Patrolman Lynch, testified as follows: “ At approximately that particular time I was assigned to the Narcotics Unit in our precinct in plain clothes. We were asked to investigate a possible narcotics violation in the building of 80 [sic] East 110 Street. We came to the rear yard and we found that we were in the building of 4 East 110 Street. As we came into a back way, I noticed the young M., the respondent, in front of the front part of the building. We tried to get past him without him noticing us and all of a sudden he turned around and saw us. At that particular time I said, £ How are you doint [sic], M. ? ’, and he just took off out of the building and ran out into the street. I pursued after him and he was trying to — when I caught him he had his key in his door and was trying to get into his apartment house at 8 East 110 Street. I noticed a bulge in his pocket. I asked what he had in his pocket. He didn’t say anything to me. 2 reached into the pocket and came up with manilla envelopes with ”. (Emphasis added.)
At pages 9 to 10, on being examined by the Law Guardian, Officer Lynch testified as follows:
“ Q. You saw this respondent in front of the building, is that correct?
“A. That’s correct, right. •
££ Q. And you have then stated that you said hello to the respondent or you said how are you doing and he said, fine, and that respondent departed then from the front of the building?
“ A. I didn’t ,say ‘ fine ’. I just said, £ How are you doing? ’, and he took off.
*94“ Q. You then came next to the respondent when he was in front of his own apartment house? Is that right?
“ A. That’s right.
“ Q. Now, officer, at that time, did you say anything to the respondent?
“ A. I said to him, what do you have in your pocket?
“ Q. And did he say anything to you?
“A. No.
“ Q. Did you say anything else to the respondent?
“A. No.
“ Q. Then you stated that you reached into his pocket, is that correct?
“A. That’s right.” * * *
“ corporation counsel : Was respondent under arrest at the time you went into his pocket after you saw him in front of his house?
“ the witness : No, he wasn’t.
“ corporation counsel: He wasn’t under arrest?
“ the witness: No.”
Whether or not the evidence obtained by the arresting officer is properly admissible against the respondent (appellant herein) must depend upon whether the arrest was a lawful one.
In People v. Malinsky (15 N Y 2d 86, 91) the court said: “ A search, not authorized by consent or a search warrant, is deemed reasonable only if conducted as • incident to a lawful arrest (People v. Loria, 10 N Y 2d 368, 373; see, also, Beck v. Ohio, 379 U. S. 89; Rios v. United States, 364 U. S. 253, 261-262; Henry v. United States, 361 U. S. 98, 100), and to effect such an arrest the arresting officers must have ‘ reasonable cause for believing ’ that a crime has been committed and that the person arrested is the party responsible ”.
It is clear to the majority that the record is barren of any evidence indicating that the respondent was engaged in any activity which could furnish a reasonable person with grounds to make a lawful arrest. In People v. Loria (10 N Y 2d 368, 373) the court stated: “ The search and seizure could, however, be upheld if incident to a lawful arrest * * *. The validity
of an arrest or any entry to effect an arrest without a warrant depends on there being probable cause to make the arrest. That probable cause, however, cannot be based upon evidence obtained as a result of the search, when the validity of the search itself depends upon the legality of the arrest. If there is no probable cause to arrest initially, the entry and subsequent search are illegal, for ‘ A search prosecuted in violation of the *95Constitution is not made lawful by what it brings to light ’ [citing cases].” A groundless arrest may not be used as a pretext to obtain evidence to justify ¡the arrest. Neither suspicion, nor equivocal behavior alone justifies a search. (People v. Corrado, 22 N Y 2d 308; People v. Brown, 24 N Y 2d 421.) A search is good or bad when it starts and a bad search is not made good by what it discloses. (United States v. Di Re, 332 U. S. 581; see, also, Ringel, Searches and Seizures Arrests and Confessions, ch. 14.)
At most, the officer had the right to frisk the respondent, to pat his outer clothing to assure himself that no weapon was in respondent’s possession, but not to the extent of placing his hand in the pockets of the respondent because, in so doing, he clearly violated respondent’s constitutional rights against an illegal search. (Sibron v. New York, 392 U. S. 40.)
The case of Matter of Jeffrey W. (affid. 43 A D 2d 669), cited by our dissenting colleague, is readily distinguishable from the case at bar. In Jeffrey W. the arresting officer testified that the theatre in which the arrest was made was known as a place where there was substantial drug traffic. He was in the men’s room of the theatre when he observed one boy in a booth and further observed, a short time later, a second boy enter the same booth. Both boys remained in the booth for a period of 30 seconds and one boy came out. When the second boy came out the patrolman noticed a bulge on the boy’s left hip and he asked him what it was that he had on the side and, as he attempted to reach the bulge, the boy placed his hand on it. At the same time the officer reached for the bulge and took away a gun which formed the bulge. The case was treated as a stop and frisk situation, which is a far cry from an actual search, as is presented in the case at bar. (Sibron v. New York, supra.)
Prior to Mapp v. Ohio (367 U. S. 643) there would have been no question as to the sufficiency and propriety of the determination reached by the Family Court. However, every one recognizes the impact the Mapp case has had on the work of the courts. We can understand the frustration of our dissenting colleague, who does not approve of the conclusion reached by the majority, because he believes that it would have been for the best interest of the respondent if the Family Court had found him guilty. In that light the result may be unfortunate, but it is the function and duty of this court to construe, apply and enforce the law as it exists and as settled by the precedents of higher courts, even though the result *96reached may not meet with popular approval. We simply cannot make our own rules or law as cases come along. Until a change is made by higher authority we are bound by the law as it exists now, and if it results in guilty persons escaping punishment, that is beyond our power to remedy unless we are to treat binding precedents with disdain. Perhaps it may not be amiss to quote from an article written by Professors Hogan and Snee, of Georgetown University (47 Geo. L. J. 1, 22) cited in the dissenting opinion of Draper v. United States (358 U. S. 307, 321) where it is said: “‘ it must be borne in mind that any arrest based on suspicion alone is illegal. This indisputable rule of law has grave implications for a number of traditional police investigative practices. The round-up or dragnet arrest, the arrest on suspicion, for questioning, for investigation or on an open charge all are prohibited by the law. It is undeniable that if those arrests were sanctioned by law, the police would be in a position to investigate a crime and to detect the real culprit much more easily, much more efficiently, much more economically, and with much more dispatch.’ ”
The order of disposition of the Family Court, Hew York County, entered in this juvenile delinquency proceeding on April, 12, 1973 (Caputo, J.), following a fact-finding determination entered on December 7,1972 (Otten, J.), that appellant had committed acts, which, if done by an adult, would constitute the crime of criminal possession of a dangerous drug, should be reversed, on the law and petition dismissed, without costs and without disbursements.